Exhibit 99.(R) THE VALUE LINE FUND, INC. VALUE LINE INCOME AND GROWTH FUND, INC. VALUE LINE CENTURION FUND, INC. THE VALUE LINE PREMIER GROWTH FUND, INC. VALUE LINE EMERGING OPPORTUNITIES FUND, INC. VALUE LINE LARGER COMPANIES FUND, INC. THE VALUE LINE CASH FUND, INC. VALUE LINE U.S. GOVERNMENT SECURITIES FUND, INC. VALUE LINE CONVERTIBLE FUND, INC. THE VALUE LINE TAX EXEMPT FUND, INC. VALUE LINE NEW YORK TAX EXEMPT TRUST VALUE LINE AGGRESSIVE INCOME TRUST VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST VALUE LINE ASSET ALLOCATION FUND, INC. Power of Attorney KNOW ALL MEN BY THESE PRESENTS that the undersigned hereby appoints Mitchell Appel and Howard A. Brecher, and each of them, his true and lawful attorney to execute in his name, place and stead and on his behalf a Registration Statement on Form
